Title: From George Washington to Lieutenant General John Burgoyne, 11 March 1778
From: Washington, George
To: Burgoyne, John



Head Qrs [Valley Forge] Pensylvania Mar. 11th 1778.
Sir,

I was only two days since honored with your very obliging Letter of the 11th of February.
Your indulgent opinion of my character, and the polite terms in which you are pleased to express it, are peculiarly flattering; and I take pleasure in the oppertunity you have afforded me of assuring you, that far from suffering the views of national opposition to be imbittered and debased by personal animosity, I am ever ready to do justice to the merit of the Gentn & soldier—and to esteem, where esteem is due, however the idea of a public enemy may interpose—You will not think it the language of unmeaning ceremony if I add, that sentiments of personal respect, in the present instance, are reciprocal.
Viewing you in the light of an officer contending against what I conceive to be the rights of my Country, the reverses of fortune you experienced in the Field, cannot be unacceptable to me; but, abstracted from considerations of national advantage, I can sincerely sympathize with your feelings as a Soldier—the unavoidable difficulties of whose situation forbid his success, and as a man—whose lot combines the calamity of ill health, the anxieties of captivity, and the painful sensibility for a reputation, exposed where he most values it, to the assaults of malice & detraction.
As your Aid de Camp went directly on to Congress—the business of your Letter to me had been decided before it came to hand. I am happy, that their chearful acquiescence with your request prevented the necessity of my intervention; and wishing you a safe and agreeable passage with a perfect restoration of your health, I have the honor to be very respectfully Sir Yr Most Obedt Sert

Go: Washington

